Citation Nr: 1822547	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-22 520	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative joint disease of the left shoulder (hereinafter, left shoulder disability).  

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected residuals of a left elbow fracture.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected neck strain with intervertebral disc syndrome (hereinafter, neck disability).  

4.  Entitlement to an increased initial evaluation for service-connected low back strain with degenerative joint disease of the thoracolumbar spine (hereinafter, low back disability), evaluated noncompensably (zero percent) disabling prior to January 30, 2014, 10 percent disabling prior to November 23, 2015, and 20 percent disabling, thereafter.  




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from August 1987 to November 2009.

These matters before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge Program (BDD) program.  The Veteran expressed disagreement with the initial evaluations assigned for her service-connected neck, left shoulder, left elbow, and neck disabilities, among others, and the present appeal ensued.  During the pendency of the appeal, jurisdiction was transferred to the VARO in Roanoke, Virginia, from where it was certified to the Board.  

In March 2015, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's file the Veteran's file.  

In November 2015, the Board remanded these issues, among others, for further evidentiary and procedural development.  The Board's prior remand directives have been substantially completed, and the issues remaining on appeal have been returned to the Board.  

In rating decisions dated in January 2014 and October 2017, the RO partially granted the Veteran's issues seeking increased initial evaluations for her service-connected low back and left shoulder disabilities.  As these increases did not constitute a full grant of the benefits sought, those issues remain in appellate status for the entirety of the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The issue pertaining to the Veteran's low back disability has been recharacterized to reflect the "staged" ratings that these partial allowances have created.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a February 2018 letter, the Veteran was notified that the VLJ who conducted the March 2015 Board hearing was no longer with the Board and was therefore afforded the opportunity to appear at another hearing if so desired.  Later that month, the Veteran responded in the negative, and thus, the Board may proceed with further appellate consideration without the need to schedule a new hearing.

Issues no longer on appeal

In November 2015, the Board also remanded issues seeking to establish service connection for a right arm disability and obstructive sleep apnea for further procedural development and issuance of a Statement of the Case (SOC), respectively.  

In April 2017, the RO issued the Veteran an SOC which continued the denial to establish service connection for obstructive sleep apnea as per the United States Court of Appeals for Veterans Claims' (the Court's) holding in Manlincon v. West, 12 Vet. App. 238 (1999), but she did not timely perfect an appeal to the Board.  As such, that issue is no longer on appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required, and in fact, has no authority, to decide the claim).  

Also, in the October 2017 rating decision, the RO established service connection for radiculopathy of the right upper extremity (claimed as a right arm disability); a 20 percent initial evaluation was assigned, effective from September 17, 2015.  Although the appellate period regarding this determination remains pending, the Veteran has yet to express disagreement with the assigned initial evaluation or effective date, and thus, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give her the every opportunity to substantiate the issues on appeal.

Since the Board's most recent remand of this appeal, the Court held in Sharp v. Shulkin, 29 Vet. App 26, 34 (2017), that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  

The Veteran was last provided VA examination to determine the frequency and severity of the symptoms associated with her service-connected left shoulder, left elbow, and neck disabilities in September 2015 and her low back disability in November 2015.  Review of these examination reports reflects that the Veteran experiences flare-ups of symptoms regarding these disabilities, resulting in additional function impairment; however, in each instance, the examiner stated that the additional functional impairment could not be stated without resort to mere speculation.  While the Board observes the inherent difficulties in determining such findings during examination undertaken when a flare-up isn't occurring, the Board cannot overlook the fact that readjudication of the appeal at this juncture would be inappropriate and premature, as the record remains devoid of this critical information despite the Veteran's consistent reports of experiencing additional functional limitation due to flare-ups of left shoulder, left elbow, neck and low back symptoms during the pendency of the appeal.  

In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the Court held that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity.  See also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992); Bruce v. West, 11 Vet. App. 405, 410 (1998) (interpreting the Court's decision in Ardison).  The medical evidence of record reflects that the Veteran's flare-ups occur quite frequently and last for several hours, or even days.  As such, it does not appear that scheduling the Veteran for an examination during a flare-up would be impractical.  Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  

In light of the above, the Board concludes that the evidence of record remains insufficient to adjudicate the issues on appeal, and thus, she must be afforded a contemporary and adequate VA examination to determine the severity and manifestations of her service-connected left shoulder, left elbow, neck and low back disabilities throughout the pendency of the appeal (since June 2006).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where ... through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Parenthetically, the Board encourages the Veteran to go to the nearest VA outpatient facility the next time a flare-up occurs, and the severity and manifestations of her service-connected left shoulder, left elbow, neck and low back disabilities can be documented at that time.

Finally, so that the examiner is fully apprised of the most updated medical evidence of record pertaining to the Veteran's service-connected disabilities, additional evidentiary development is necessary.  As noted in the March 2015 Board remand, it appears that there are outstanding private treatment records which are not associated with the file.  While the Veteran was requested to complete signed releases so that VA could seek and obtain these records in February 2017 and April 2017, she did not reply, and thus, the records could not be obtained.  To this extent, the Board points out that the duty to assist is not "a one-way street," and the Veteran is encouraged to cooperate with the AOJ's instructions so that these records may be obtained.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Also, in July 2009, the Veteran submitted a VA Form 28-1900, Application for Vocational Rehabilitation.  It is unclear whether the Veteran was accepted into and/or participated in VA's Vocational Rehabilitation program as a result of this application.  Nonetheless, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, would be useful in adjudicating the issues on appeal.  Specifically, these records may show the severity and manifestations of her right left shoulder, left elbow, neck and low back disabilities, the extent to which her service-connected disabilities impair her ability to maintain a substantially gainful occupation. 

The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal.  38 C.F.R. § 3.159 (c) (2017).

Finally, the AOJ should obtain updated VA treatment records from the VA Medical Center (VAMC) in Washington, D.C., and all associated facilities must be obtained and associated with the file for review.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in Washington, D.C., and all associated facilities, dated after September 20, 2017.  

2.  The AOJ must request that the Veteran identify the names, addresses, and approximate dates of treatment for all of the non-VA health care providers who have treated her for her left shoulder, left elbow, neck and low back disabilities.  

The Board is particularly interested in all records of treatment from C.D., M.D., Kaiser Permanente in Woodbridge, Virginia, and TriCare in Dumfries, Virginia.  

After securing appropriate release(s) from the Veteran, the AOJ must make two attempts to obtain any identified private treatment records which are not already associated with the file or make a formal finding that a second request for such records would be futile.  

The Veteran must be notified of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).  

3.  The AOJ must contact the appropriate repository and attempt to obtain and associate with the file all VA Vocational Rehabilitation records, if any, for the Veteran.  All efforts to undertake this directive must be memorialized in the file.

4.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate her service-connected left shoulder, left elbow, neck and low back disabilities.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service- left shoulder, left elbow, neck and low back disabilities.  

*To the degree possible, it would be helpful to schedule the Veteran for a VA examination during a flare-up of her service-connected left shoulder, left elbow, neck and low back disabilities.  If it is necessary to undertake separate examinations, this should be accomplished.  

*In addition to the information requested by the standard DBQ relating to disabilities of the left shoulder, left elbow, neck, and low back, the examiner must specifically address the following:

- Provide findings for limitation of motion (expressed in degrees) for flexion and extension of the Veteran's left shoulder, left elbow, neck and low back disabilities during a flare-up of symptoms, currently and retrospectively.  In doing so, please review the prior VA examination reports, and based on the information therein, provide the requested findings (limitation of flexion and extension of the left shoulder, left elbow, neck and low back disabilities during any flare-ups) for each examination undertaken during the pendency of the appeal.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  Thereafter, the AOJ must readjudicate the issues remaining on appeal in light of the additional evidence added to the file since the October 2017 Supplemental Statement of the Case (SSOC).  If any benefit is not granted to the fullest extent, the Veteran must be furnished with a SSOC and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 






appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


